DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2. 	This Office Action is responsive to the Amendment/Remarks filed on 11/06/2020. As directed by the amendment: no claims have been amended, and no claims have been added. Thus, claims 1-20 are currently pending in this application.
Claim Interpretation
3.	Claims 1-20 are objected to because of the following informalities:  
In claim 1, line 5: “the through slot is open setting” should be changed to –the through slot is disposed in its open setting--.
In claim 20, lines 6-7: “the through slot is open setting” should be changed to 
–the through slot is disposed in its open setting--.
Appropriate correction is required.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
6.	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: actuating device in claims 1 and 20 and/or first control circuit and/or second control circuit in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-5, 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Abdul Wahab BIN Abdullah (hereinafter “Abdullah”) (Pub. No.: WO 2012/154029 Al, cited in IDS filed 02/28/2019) in view of Xu et al. (hereinafter “Xu’)(Patent No.: US 7,284,966 B2).
Regarding claims 1 and 20, Abdullah discloses an actuating and sensing module (gas sensing system 100, as seen in annotated Figure 1a), comprising: 
a first substrate (first substrate S1, as depicted immediately below), 
a second substrate (second substrate S2, see annotated Figure 1A) comprising a through slot (as best seen in annotated Figure 1b, second substrate S2 is comprising through slot TS, which is undoubtedly is open setting), wherein the through slot is disposed in its open setting; 
an actuating device (defined by means of  piezoelectric 111 and diaphragm 112, as detailed on page 8 lines 8-12 & page 9 lines 6-11) disposed in the second substrate (see annotated Figures 1a and 1b) and covering the through slot (covering through slot TS), so as to form a compressing chamber (pumping chamber 123, see page 9 lines 9-15), wherein the inlet, the intake channel, the compressing chamber, the exhaust channel and the outlet are in communication with each other to form a gas flow loop (inherently being in fluid communication); and 

Particularly, as stated on page 3 lines 10-24, Abdullah performs as how the gas sensing system (100) is being characterized by a micropump device (110) to push gas sample in the pumping chamber (123) to a gas sensor (140). 


[AltContent: ]
    PNG
    media_image1.png
    829
    834
    media_image1.png
    Greyscale

the micropump device (110), the diffuser (120), the micro-channel (130), the gas sensor (140), and the exhaust micro-channel (150) are fabricated on different substrates by either using micro-fabrication techniques for silicon substrate or using micro-moulding techniques and thereon, bonded together through wafer bonding process. The diffuser (120) comprises of four parts (121a) arranged into a substantially rectangular shaped structure with each part (121a) defining a corner of the rectangular shaped structure, and wherein each space in between two parts forms a gas inlet (122a), and wherein the space widens towards the center of the diffuser (120a) to form the pumping chamber (123). Moreover, the diffuser (120) suitably includes four secondary parts (124), and wherein each secondary part (124) is arranged at the middle of each gas inlet (122c) to divide the gas inlet (122c) into two channels to flow gas sample from the environment to the pumping chamber (123) (see page 3 lines 25-35 and page 4 lines 1-5). 
In fact, Abdullah, disclosing all these parts, which are being stacked and bonded together through wafer bonding process, specifically teaches the lower compound substrate or first substrate S1 that is performing modular element and upper or second substrate S2 arranged on the top. Essentially, Abdullah’s micropump device is certainly designed such that the first substrate S1 comprising an intake channel, an exhaust channel, an inlet and an outlet, wherein the intake channel and the exhaust channel are in communication with an outside of the first substrate through the inlet and the outlet, respectively, as instantly claimed. However, most importantly in Abdullah is his specific arrangement of the gas sensor 140 that is undoubtedly disposed in the gas flow loop, as instantly claimed. Although Abdullah discloses the majority of Applicant’s claimed 
Xu in the same field of endeavor teaches another micro-pump 2 that includes a first or top housing layer 4, a second or bottom housing layer 6 and a third intermediate flexible layer 8 sandwiched between the top layer 4 and the bottom layer 6 to define a three-layer structure (see column 4 lines 42-55). Xu successfully illustrates as how the top layer 4 and the bottom layer 6 are arranged on either side of the intermediate flexible layer 8 such that the inlet 24, or more specifically the second annular recess 28, of the bottom layer 6 being opposite the inlet recess 14 of the top layer 4. Also in this arrangement of the top and the bottom layers 4, 6, at least a portion of the outlet channel 18, or more specifically the first annular recess 20, is disposed opposite the outlet recess 34 of the bottom layer 6. The top layer 4 is fixed to the bottom layer 6 to compress the intermediate flexible layer 8 therebetween (see column 5 lines 12-25). Further, in column 5 lines 37-45, Xu expressly stated that the intermediate flexible layer 8 includes an inlet hole 38 and an outlet hole 40 defined therethrough or positioned therein. 
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a valve membrane, as taught by Xu, in the Abdullah micropump, as part 
of an obvious combination of known prior art structures, in this case the use of valve membranes in micropump assemblies to achieve predictable results, in this case, to control the fluid flow through the system. See KSR; MPEP 2141 III A. 
Thus modified, one skilled in the art would have been reasonably appraised that the valve membrane would be further disposed between the first substrate and the second substrate, and the intake valve and the exhaust valve being configured to close 
Regarding claims 2 and 3, Abdullah and Xu substantially disclose the actuating and sensing module, as claimed and as detailed above. Additionally, Abdullah explicitly teaches that the gas sensor (140) is disposed underneath the micro-channel (130 (see page 3 lines 17-21). However, the combination of Abdullah and Xu is silent as to the fact that the sensor is disposed in the intake channel and aligned with the inlet and/or 
the sensor is disposed in the exhaust channel and aligned with the outlet.
  With respect to the particular location, i.e., in the intake channel and aligned with the inlet and/or in the exhaust channel and aligned with the outlet, absent any criticality, is only considered to be the “preferred” or “optimum” positioning that a person having ordinary skill in the art at the time the invention was made would have been able to See in re Boesch, 205 USPQ 215 (CCPA 1980). 

Regarding claims 4 and 5, Abdullah and Xu substantially disclose the actuating and sensing module, as claimed and as detailed above. Additionally, as best seen immediately below, Abdullah evidently illustrates that the gas sensor 140 is directly or indirectly disposed on the first substrate or on one of the first substrate and the second substrate.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
Regarding the claimed limitations, namely “the sensor is disposed on one of the first substrate and the second substrate by a semiconductor process” and/or “the intake channel and the exhaust channel of the first substrate are formed by a semiconductor process and the through slot of the second substrate is formed by a semiconductor process”, the Examiner notes that this limitation has been treated as a product by process limitation. It should be noted that the patentability of a product does not depend on its method of production (i.e. method steps of assembling and/or forming). If the 

Regarding claim 8, Abdullah and Xu substantially disclose the actuating and sensing module, as claimed and as detailed above. Additionally, in column 3 lines 30-39, Xu expressly states that the intermediate flexible layer is arranged between the pumping recesses. Clearly, the valve membrane is a flexible membrane, as instantly claimed.
10.	Claim 6 is  rejected under 35 U.S.C. 103 as being unpatentable over Abdullah in view of Xu, and further in view of Gardner et al. (hereinafter “Gardner”) (Patent No.: US 7,495,300 B2).
Regarding claim 6, Abdullah and Xu substantially disclose the actuating and sensing module, as claimed and as detailed above. However, the combination of  Abdullah and Xu does not explicitly disclose a first control circuit and a second control circuit. Nevertheless, the use of a control circuit in a gas sensing device is notoriously well known in the art, as taught by Gardner.
Gardner expressly teaches as how a gas-sensing semiconductor device is being fabricated on a silicon substrate having a thin silicon oxide insulating layer in which a resistive heater made of a CMOS compatible high temperature metal is embedded (see Abstract). The device may be a resistive gas sensor or a calorimetric gas sensor and may be integrated with processing circuitry, such as a processor unit and a driving circuit, on a single chip so as to produce a "smart" gas microsensor (see column 2 liners 34-40). More specifically, in column Gardner further details: In the gas-sensing semiconductor device of the invention the sensing area is preferably on a membrane formed by at least one thin insulating layer and a metal layer for making a resistive heater. The membrane is preferably formed by removing the substrate material, for example using an isotropic deep reactive ion back-etching process. In the case of bulk CMOS, the dielectric layer can be a standard CMOS inter dielectric layer or a field oxide. In the case of CMOS SOI, the thin insulating layer is the silicon oxide buried layer which is part of the standard SOI structure. This layer serves a dual purpose, namely (i) it acts as an etch stop in the sensing area and thermally isolates the sensing area so as to reduce power losses at high temperatures, and (ii) it provides high grade electrical isolation from any associated integrated circuit area, incorporating transducer and associated processing circuitry for example, as well as providing reduced interferences, latch-up elimination and reduced capacitances in the specific case of low power CMOS SOI integrated circuits.
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a control circuit, as taught by Gardner, in the Abdullah/Xu micropump, in order to provide an improved gas-sensing device which can be produced at low cost, as motivated by Gardner in column 2 lines 17-19.
With regards to the limitation “second control circuit” that the combination of Abdullah, Xu and Gardner, it has been held In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VIB. Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is 
 Regarding the claimed limitations, namely “formed by a semiconductor process”, the Examiner notes that this limitation has been treated as a product by process limitation. It should be noted that the patentability of a product does not depend on its method of production (i.e. method steps of assembling and/or forming). If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP § 2113). Applicant must claim the features of claim 6 in term of structure rather than function.
Thus modified, one skilled in the art would have been reasonably appraised that the first substrate would be further comprising a first control circuit and the second substrate would be further comprising a second control circuit, wherein the sensor would electrically connected to the first control circuit so as to transmit a sensed data generated by the sensor to the first control circuit to be calculated and processed, and the actuating device would be electrically connected to the second control circuit so as to obtain a driving power, as instantly claimed.
11.	Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Abdullah in view of Xu, and further in view of Chen et al (hereinafter “Chen”) (Pub. No.: US 2009/0242060 A1).
Regarding claim 7, Abdullah and Xu substantially disclose the actuating and sensing module, as claimed and as detailed above. Although the combination of Abdullah and Xu discloses the majority of Applicant’s claimed elements, it is silent as to 
However, the intake valve and the exhaust valve that include an openable and closeable valve switch structure  are  well known in the art, as taught by Chen.
Chen in the same filed of endeavor teaches another fluid transportation device, which is having multiple double-chamber actuating structures for transporting a fluid, wherein a valve membrane is being arranged between the flow-gathering module and the valve cap, and an actuating member having a periphery fixed on the valve cap (see Paragraph [0008]). 
    PNG
    media_image3.png
    493
    734
    media_image3.png
    Greyscale

Chen explicitly teaches: The valve membrane 222a is a sheet-like membrane with substantially uniform thickness and comprises several hollow-types valve switches (e.g. first and second valve switches). In this embodiment, the first valve switch is an inlet valve structure 2221a and the second valve switch is an outlet valve structure 2222a. The inlet valve structure 2221a is aligned with the inlet branch flow path 213 of the flow-gathering module 21, the inlet valve channel 2213a of the valve cap 221a and the inlet buffer cavity 2215a. The outlet valve structure 2222a is aligned with the outlet confluent flow path 214 of the flow-gathering module 21, the outlet buffer cavity 2141a and the outlet valve channel 2214a of the valve cap 221a (see FIG. 6A).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using an inlet and outlet valves, as taught by Chen, in the Abdullah/Xu micropump, in order to provide a pre-force on the inlet valve structure and to prevent the fluid from being returned back, as motivated Chen in Paragraph [0049].
Thus modified, one skilled in the art would have been reasonably appraised that the intake valve and the exhaust valve would be further including an openable and closeable valve switch structure, respectively, as instantly claimed.
Regarding claim 11, Abdullah and Xu substantially disclose the actuating and sensing module, as claimed and as detailed above. However, the combination of Abdullah and Xu does not explicitly disclose specifics regarding a convex structure of the inlet valve and/or outlet valve. Nevertheless, intake and exhaust valves having the claimed structure are well known in the art, as taught by Chen. Chen in the same filed of endeavor teaches another fluid transportation device, which is having multiple double-chamber actuating structures for transporting a fluid, wherein a valve membrane is being arranged between the flow-gathering module and the valve cap, and an actuating member having a periphery fixed on the valve cap (see Paragraph [0008]). Notably, in Paragraph [0049], Chen discloses: the convex structure is sustained against the valve membrane 222a to provide a pre-force on the inlet valve structure 2221a. The pre-force results in a stronger sealing effect to prevent the fluid from being returned back. Similarly, after the sealing ring 27 is accommodated in the recess structure 22122a that is formed in the lower surface 2212a of the valve cap 221a and annularly surrounds the outlet buffer cavity 2141a, the sealing ring 27 is partially protruded out of the recess structure 22122a to form a convex structure. As such, the outlet valve structure 2222a of the valve membrane 222a is downwardly raised with respect to the valve cap 221a, and a gap is formed between the outlet valve slice 22221a and the lower surface 2212a of the valve cap 221a. The convex structures of the outlet valve structure 2222a and the inlet valve structure 2221a are arranged on opposite sides of the valve membrane 222a. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using an inlet and outlet valves having a convex structure, as taught by Chen, in the Abdullah/Xu micropump, in order to provide a pre-force on the inlet valve structure and to prevent the fluid from being returned back, as motivated by Chen in Paragraph [0049].
Thus modified, one skilled in the art would have been reasonably appraised that one of the intake valve and the exhaust valve would be further comprising a convex structure to provide a pre-force to abut against one of the intake valve and the exhaust valve, so as to prevent the gas from being reversely returned, as instantly claimed.
12.	Claims 9 and 10 are  rejected under 35 U.S.C. 103 as being unpatentable over Abdullah in view of Xu, and further in view of Hsueh et al. (hereinafter “Hsueh”) (Pub. No.: US 2014/0377099 A1).
Regarding claim 9,  Abdullah and Xu substantially disclose the actuating and sensing module, as claimed and as detailed above. However, the combination of Abdullah and Xu does not explicitly disclose that the valve membrane comprises a  Hsueh teaches that the gas is sequentially converged to the central opening through the at least one convergence channel of the fluid channel plate, transferred through the central aperture of the resonance membrane, introduced into the first chamber, transferred downwardly through a vacant space between the bracket, the suspension plate and the outer frame, and exited from the miniature gas transportation module. Further, Hsueh expressly states that the valve membrane has a valve opening. Likewise, in Paragraph [0006], Hsueh also specifies: The gas outlet plate includes a third perforation corresponding to the first perforation of the gas collecting plate, a fourth perforation corresponding to the second perforation of the gas collecting plate, a second pressure-releasing chamber, a second outlet chamber and a communication channel. The third perforation is in communication with the second pressure-releasing chamber. The fourth perforation is in communication with the second outlet chamber. The communication channel is arranged between the second pressure-releasing chamber and the second outlet chamber. The gas collecting plate, the valve membrane and the gas outlet plate are stacked on each other sequentially. The valve membrane is arranged between the gas collecting plate and the gas outlet plate. The valve opening of the valve membrane is arranged between the second perforation and the fourth perforation. After the gas is downwardly transferred from the miniature gas transportation module to the miniature valve module, the gas is introduced into the first pressure-releasing chamber and the first outlet chamber through the first perforation and the second perforation, and the gas within the first outlet chamber is further transferred to the fourth perforation through the valve opening of the valve membrane, so that a pressure of the gas is collected. If the collected pressure of the gas is higher than an ambient pressure and a pressure-releasing operation is performed, the gas is transferred from the fourth perforation to the second outlet chamber to move the valve membrane, the valve opening of the valve membrane is contacted with and closed by the gas collecting plate, the gas is transferred from the second outlet chamber to the second pressure-releasing chamber through the communication channel, and the gas is exited from the third perforation. 
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a plurality of the perforations formed in the valve membrane, as taught by Hsueh, in the Abdullah/Xu micropump, as part of an obvious combination of known prior art structures, in this case the use of valve membranes in micropump assemblies to achieve predictable results, in this case, to control the fluid flow through the system. See KSR; MPEP 2141 III A. 
Thus modified, one skilled in the art would have been reasonably appraised to further provide the plurality of the perforations around peripheral regions of the intake valve and the exhaust valve for allowing the gas to flow therethrough, as instantly claimed.
Regarding claim 10, Abdullah, Xu and Hsueh substantially disclose the actuating and sensing module, as claimed and as detailed above. Additionally, in best seen 

    PNG
    media_image4.png
    460
    612
    media_image4.png
    Greyscale

Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a convex structure, as taught by Xu, in the Abdullah/Xu/ Hsueh micropump, as part 
of an obvious combination of known prior art structures, in this case the use of a convex substrate in micropump assemblies to achieve predictable results, in this case, to control the fluid flow through the system. See KSR; MPEP 2141 III A. 
Thus modified, one skilled in the art would have been reasonably appraised that the first substrate would be further comprising a convex structure aligned with the intake valve to further provide a pre-force to abut against the intake valve and/or the second substrate 
Moreover, the examiner notes that a reasonable interpretation of the recitation following “…to provide a pre-force to abut against the intake valve” and/or “to provide a pre-force to abut against the exhaust valve, so as to prevent the gas from being reversely returned” is that the recitation describes an intended use and/or functional limitation for the positively recited apparatus elements of the claim. The combination of Abdullah, Xu and Hsueh discloses all the structural limitations of the claim and is therefore fully capable of carrying out, any and all uses of such a structure. Whether or not the structure is used in such a manner is dependent on a future act of use and not any structural differences (MPEP 2114).
13.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Abdullah in view of Xu, and further in view of Weber et al. (hereinafter “Weber”) (Pub. No.: US 2005/0199041 A1).
Regarding claim 12, Abdullah and Xu substantially disclose the actuating and sensing module, as claimed and as detailed above. However, the combination of  Abdullah and Xu is silent as to the specifics of the gas sensor. Nonetheless, Weber  
successfully exhibits a sensor assembly for measuring a gas concentration, especially the concentration of carbon monoxide (CO), hydrogen (H2), a nitrogen oxide (NOx) and/or a hydrocarbon (see Abstract). 
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a 
Thus modified, one skilled in the art would have been reasonably appraised that the sensor would be further including at least one selected from the group consisting of an oxygen sensor, a carbon monoxide sensor, a carbon dioxide sensor, a temperature sensor, an ozone sensor, a volatile organic compound sensor and a combination thereof, as instantly claimed.
14.	Claim 13 is  rejected under 35 U.S.C. 103 as being unpatentable over Abdullah in view of Xu, and further in view of Kodama et al. (hereinafter ‘Kodama”) (Pub. No.: US 2013/0058819 A1).
Regarding claim 13, Abdullah and Xu substantially disclose the actuating and sensing module, as claimed and as detailed above. Additionally, on page 8 lines 5-15, Abdullah specifically teaches: the micropump device (110) is a diaphragm micropump actuated by means of a piezoelectric (111). The micropump device (110) is disposed on top of the diffuser (120). When the micropump device (110) is actuated, the diaphragm (112) of the micropump device (110) is displaced upwardly and thus, expanding the pumping chamber (123) and lowering the pressure within the pumping chamber (123) to allow gas sample from the environment to flow into pumping chamber (123). Thereon, the diaphragm (112) is displaced downwardly and thus, pushing the gas sample in the pumping chamber (123) towards the gas sensor (140).
The combination of Abdullah and Xu does not explicitly disclose specifics regarding the structure of the piezoelectric actuator. Nonetheless, Kodama successfully illustrates another piezoelectric pump 101, wherein, as stated in Paragraph [0080], the 

    PNG
    media_image5.png
    773
    456
    media_image5.png
    Greyscale

Further, Kodama details: The upper surface of the vibrating plate 141 is equivalent to the "first main surface" according to a preferred embodiment of the present invention. Both the vibrating plate 141 and the piezoelectric element 142 preferably are disc shaped. In addition, the vibrating plate 141 and the piezoelectric element 142 define a disc shaped actuator 140. 
The vibrating plate unit 160 that includes the vibrating plate 141 is made of a metal material which has a coefficient of linear expansion greater than the coefficient of linear expansion of the piezoelectric element 142.
Certainly, as best seen immediately above, Kodama’s device utilizes an actuating membrane that is including a flat structure that is being formed of a metallic membrane.
Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using an actuation device, as taught by Kodama, in the Abdullah/Xu micropump, in order to generate high discharge pressure without decreasing the discharge flow rate, as motivated Kodama in Paragraph [0018].
Furthermore, regarding the claimed limitations, namely “made by a surface micromachining process” and/or “a piezoelectric membrane including a metal oxide membrane made by a sol-gel process”, the Examiner notes that this limitation has been treated as a product by process limitation. It should be noted that the patentability of a product does not depend on its method of production (i.e. method steps of assembling and/or forming). If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP § 2113). 
Moreover, with respect to the particular material, i.e., metal oxide membrane, as stated in claim 13, for the piezoelectric membrane, absent any criticality, is only considered to be the "optimum" material that a person having ordinary skill in the art at the time the invention was made using routine experimentation would have found 
Thus modified, one skilled in the art would have been reasonably appraised to further provide the piezoelectric membrane with a metal oxide membrane and being attached on a surface of the actuating membrane and/or while the piezoelectric membrane would be further enabled to drive the actuating membrane to vibrate upwardly, a pressure gradient would be generated in the compressing chamber to allow the gas to flow from the intake channel into the compressing chamber and/or while the piezoelectric membrane would be enabled to drive the actuating membrane to vibrate downwardly, the compressing chamber would be compressed to allow the gas to flow from the compressing chamber to the exhaust channel, as instantly claimed.

Allowable Subject Matter
15.	Claims 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or fairly suggest a first protective membrane and a second protective membrane, wherein the first protective membrane being disposed to cover one of the inlet, and the second protective membrane is disposed to cover the outlet, wherein the first protective membrane and the second protective membrane includes a waterproof, dustproof and gas-allowed film structure, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Response to Arguments
16.	Applicant's arguments filed 11/06/2020 have been fully considered but they are not persuasive. Applicants’ argument resides in contention that “there are differences between the present disclosure and the combination of Abdullah and Xu, especially the features “a/at least one first substrate comprising an/at least one intake channel, an/at least one exhaust channel, an/at least one inlet and an/at least one outlet” as recited in the claims 1 and 20” (see Applicants’ Remarks at page 10, second paragraph) and “the substantial structural features are already defined in the claims” (see Applicants’ Remarks at page 9, first paragraph).  
Specifically, Applicant argues that since “the actuating device (…) disposed in the second substrate and covering the through slot”, and regarding the first control circuit and/or second control circuit recited in the claim 6, “the sensor is electrically connected to the first control circuit” and “the actuating device is electrically connected to the second control circuit” (see Applicants’ Remarks at page 8, last paragraph) and thus, “the substantial structural features are already defined in the claims, and a person skilled in the art should understand the connection relationships between the actuating device recited in the claims 1 and 20, the first control circuit and/or second control circuit recited in the claim 6 and the other components” (see Applicants’ Remarks at page 9, first paragraph). Indeed, as stated above in the analysis, the claim limitation(s), such as actuating device and/or first control circuit and/or second control circuit, uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
More specifically, Applicants argue that, because “in Abdullah, the micropump device 110 including the piezoelectric 111 and the diaphragm 112, the diffuser 120 including the gas inlet 122a and the pumping chamber 123, the gas sensor 140 disposed in the micro-channel 130 and the exhaust microchannel 150 including the outlets are fabricated on the different substrates” (see Applicants’ Remarks at page 10, third paragraph), and because “In Xu, (…) the inlet channel 16 and the outlet channel 18 are disposed on the top layer 4; The inlet 24 and the outlet 26 are disposed on the bottom layer 6” (see Applicants’ Remarks at page 10, last paragraph), the Applicants disagree with the combinations of the references in arriving at the claimed invention. Further, Applicants additionally assert that “it is clear that Xu also fails to disclose or teach the features “a/at least one first substrate comprising an/at least one intake channel, an/at least one exhaust channel, an/at least one inlet and an/at least one outlet” as recited in the claims 1 and 20” (see Applicants’ Remarks at page 10, last paragraph). However, Applicants’ attention is drawn to the fact that Xu reference was brought solely for the purpose of showing how the valve membrane is being arranged within the micro pump.
The independent claim 1 and/or claim 20 merely recites that “a first substrate comprising an intake channel, an exhaust channel, an inlet and an outlet, wherein the intake channel and the exhaust channel are in communication with an outside of the first substrate through the inlet and the outlet”. This limitation does not require that the first  The fact that Applicants’ device may or may not be different than that disclosed by the combination of Abdullah and Xu does not discredit the arrangement disclosed by Abdullah and Xu, absent claim limitations that require a narrower interpretation. Further, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981); In re Merck& Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Still further, although the claims are interpreted in light of the specification, limitations from the specification are not read into claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed.Cir.1993). 
In addition, it is noted that many of Applicants’ arguments are not commensurate with the claims. Exemplary are Applicants’ arguments starting on page 11 which extensively reference the specification and discuss various subjects such as “Such micromachined process includes a series of etching masks and chemical etching procedures to gradually form a miniature gas pump with desired micro-structure”, and  “the micro-structures of the intake channel, the exhaust channel, the inlet and the outlet can be simultaneously manufactured with the same etching masks and the same chemical etching procedures. Namely, the required time and materials for forming those micro-structure are the same” (see Applicants’ Remarks at page 11, first paragraph). 
In fact, Applicants have recited no structure which makes this interpretation of Abdullah and Xu unreasonable. For clarity, the Examiner notes that "under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention (see MPEP 2111).

For the above reasons, it is believed that the rejections should be sustained.

Conclusion

16.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158.  The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba can be reached on (571)272-4532. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/           Primary Examiner, Art Unit 3746                                                                                                                                                                                             

/L.P/Examiner, Art Unit 3746